Name: Commission Regulation (EC) No 169/2002 of 30 January 2002 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes
 Type: Regulation
 Subject Matter: animal product;  agricultural structures and production;  agricultural policy
 Date Published: nan

 Avis juridique important|32002R0169Commission Regulation (EC) No 169/2002 of 30 January 2002 amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemes Official Journal L 030 , 31/01/2002 P. 0021 - 0022Commission Regulation (EC) No 169/2002of 30 January 2002amending Regulation (EC) No 2342/1999 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 on the common organisation of the market in beef and veal as regards premium schemesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 9(4) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseican)(2), and in particular Article 13(6) and Article 22(6) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3), and in particular Article 5(6) thereof,Whereas:(1) Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 lay down specific measures to assist livestock farming in the French overseas departments, the Azores and Madeira, and the Canary Islands respectively. The detailed rules of application to be laid down should provide in particular in the case of the slaughter premium for freezing, within the ceiling set in Article 38(1) of Commission Regulation (EC) No 2342/1999(4) as last amended by Regulation (EC) No 2088/2001(5), the number of animals for which the slaughter premium was granted for the year 2000.(2) Annex III to Regulation (EC) No 2342/1999 provides for national ceilings on the slaughter premium. The ceilings must not compromise the introduction of the specific limits established by Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001. The ceilings for France, Portugal and Spain should therefore include sub-ceilings based on the number of premiums paid in a reference year to producers in the overseas departments, the Azores and Madeira and the Canary Islands and intended exclusively for producers in the said regions; the remaining number of eligible animals up to the specific limits introduced by the abovementioned Regulations for the slaughter premium in those regions should be added to those in Annex III to Regulation (EC) No 2342/1999.(3) The Member States concerned have notified the Commission of the number of animals for which the slaughter premium was granted for the year 2000 in the overseas departments (3727), Madeira (1678), the Azores (10318) and the Canary Islands (1696).(4) So that Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 can be applied immediately, this Regulation should enter into force at the earliest opportunity.(5) To ensure consistency with the beginning of the period of application of the premium scheme introduced by Council Regulation (EC) No 1254/1999(6), as last amended by Commission Regulation (EC) No 2345/2001(7), for 2002, this Regulation should apply from 1 January 2002.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Annex III to Regulation (EC) No 2342/1999 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) OJ L 281, 4.11.1999, p. 30.(5) OJ L 282, 26.10.2001, p. 39.(6) OJ L 160, 26.6.1999, p. 21.(7) OJ L 315, 1.12.2001, p. 29.ANNEX"ANNEX IIINational ceilings for the slaughter premium referred to in Article 38(1) applicable from 1 January 2002>TABLE>"